     Case 8:19-cv-01392-JSS Document 21 Filed 06/23/20 Page 1 of 7 PageID 692



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

DONNA WILSON,

        Plaintiff,

v.                                                                   Case No: 8:19-cv-1392-T-JSS

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
___________________________________/

                                             ORDER

        Plaintiff, Donna Wilson, seeks judicial review of the denial of her claim for a period of

disability and disability insurance benefits. As the Administrative Law Judge’s (“ALJ”) decision

was based on substantial evidence and employed proper legal standards, the decision is affirmed.

                                        BACKGROUND

        A.      Procedural Background

        Plaintiff filed an application for a period of disability on May 28, 2015. (Tr. 15, 181–82.)

The Commissioner denied Plaintiff’s claims both initially and upon reconsideration. (Tr. 113–14,

117–18.) Plaintiff then requested an administrative hearing. (Tr. 122–23.) Upon Plaintiff’s

request, the ALJ held a hearing at which Plaintiff appeared and testified. (Tr. 37–77.) Following

the hearing, the ALJ issued an unfavorable decision finding Plaintiff not disabled and accordingly

denied Plaintiff’s claims for benefits. (Tr. 15–29.) Subsequently, Plaintiff requested review from

the Appeals Council, which the Appeals Council denied. (Tr. 1–3.) Plaintiff then timely filed a

Complaint with this Court. (Dkt. 1) The case is now ripe for review under 42 U.S.C. § 405(g) and

42 U.S.C. § 1383(c)(3).
   Case 8:19-cv-01392-JSS Document 21 Filed 06/23/20 Page 2 of 7 PageID 693



       B.      Factual Background and the ALJ’s Decision

       Plaintiff, who was born in 1921, claimed disability beginning on May 20, 2015. (Tr. 181.)

Plaintiff has an eleventh-grade education. (Tr. 205.) Plaintiff’s past relevant work experience

includes work as an attendant, a cashier, and a manager. (Tr. 205.) Plaintiff alleged disability due

to open heart surgery, diabetes, sleep apnea, neuropathy, high blood pressure, high potassium,

hypertension, and blurry vision. (Tr. 204.)

       In rendering the decision, the ALJ concluded that Plaintiff had not performed substantial

gainful activity since May 20, 2015, the alleged onset date. (Tr. 18.) After conducting a hearing

and reviewing the evidence of record, the ALJ determined that Plaintiff had the following severe

impairments: ischemic heart disease, diabetes mellitus, obesity, hypertension, neuropathy,

depression, and anxiety. (Tr. 18.) Notwithstanding the noted impairments, the ALJ determined

that Plaintiff did not have an impairment or combination of impairments that met or medically

equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 18.) The

ALJ then concluded that Plaintiff retained a residual functional capacity (“RFC”) to

       perform light work as defined in 20 CFR 404.1567(b) except lifting 20 pounds
       occasionally and 10 pounds frequently; carrying 20 pounds frequently; sitting for
       six hours, standing/walking for six hours, push/pull as much as [she] can lift/carry.
       She can operate foot controls with right foot frequently, climb ladders, ropes, or
       scaffolds occasionally, stoop frequently, kneel frequently, crouch frequently, and
       crawl frequently. The claimant can work at unprotected heights occasionally,
       moving mechanical parts occasionally, in humidity and wetness occasionally, in
       dust, odors, fumes and pulmonary irritants frequently, in extreme cold occasionally,
       in extreme heat occasionally, in vibration occasionally. The claimant is limited to
       performing simple, routine tasks.

(Tr. 20–21.) In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints

and determined that, although the evidence established the presence of underlying impairments

that reasonably could be expected to produce the symptoms alleged, Plaintiff’s statements as to




                                                -2-
   Case 8:19-cv-01392-JSS Document 21 Filed 06/23/20 Page 3 of 7 PageID 694



the intensity, persistence, and limiting effects of her symptoms were not entirely consistent with

the record. (Tr. 22.)

       Considering Plaintiff’s noted impairments and the assessment of a vocational expert

(“VE”), the ALJ determined that Plaintiff could perform her past relevant work as a fast food

worker, as it was actually performed and as it is generally performed. (Tr. 29.) Accordingly, based

on Plaintiff’s RFC, and the testimony of the VE, the ALJ found Plaintiff not disabled. (Tr. 28.)

                                 APPLICABLE STANDARDS

       To be entitled to benefits, a claimant must be disabled, meaning that the claimant must be

unable to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than twelve months. 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A). A “physical or mental impairment” is an impairment that results from anatomical,

physiological, or psychological abnormalities that are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

       The Social Security Administration, in order to regularize the adjudicative process,

promulgated the detailed regulations currently in effect. These regulations establish a “sequential

evaluation process” to determine whether a claimant is disabled. 20 C.F.R. § 416.920. If an

individual is found disabled at any point in the sequential review, further inquiry is unnecessary.

20 C.F.R. § 416.920(a). Under this process, the ALJ must determine, in sequence, the following:

(1) whether the claimant is currently engaged in substantial gainful activity; (2) whether the

claimant has a severe impairment, i.e., one that significantly limits the ability to perform work-

related functions; (3) whether the severe impairment meets or equals the medical criteria of 20

C.F.R. Part 404, Subpart P, Appendix 1; and, (4) whether the claimant can perform his or her past

relevant work. If the claimant cannot perform the tasks required of his or her prior work, step five
                                                -3-
   Case 8:19-cv-01392-JSS Document 21 Filed 06/23/20 Page 4 of 7 PageID 695



of the evaluation requires the ALJ to decide if the claimant can do other work in the national

economy in view of the claimant’s age, education, and work experience. 20 C.F.R. § 416.920(a).

A claimant is entitled to benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S.

137, 140–42 (1987); 20 C.F.R. § 416.920(g).

       A determination by the Commissioner that a claimant is not disabled must be upheld if it

is supported by substantial evidence and comports with applicable legal standards. See 42 U.S.C.

§ 405(g). Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Miles v. Chater, 84 F.3d 1397, 1400

(11th Cir. 1996). While the court reviews the Commissioner’s decision with deference to the

factual findings, no such deference is given to the legal conclusions. Keeton v. Dep’t of Health &

Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

       In reviewing the Commissioner’s decision, the court may not decide the facts anew, re-

weigh the evidence, or substitute its own judgment for that of the ALJ, even if it finds that the

evidence preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir. 1983). The Commissioner’s failure to apply the correct law, or to give the reviewing

court sufficient reasoning for determining that he or she has conducted the proper legal analysis,

mandates reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining

whether the findings of the Commissioner are supported by substantial evidence and whether the

correct legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

(11th Cir. 2002).




                                               -4-
   Case 8:19-cv-01392-JSS Document 21 Filed 06/23/20 Page 5 of 7 PageID 696



                                            ANALYSIS

       Plaintiff challenges the ALJ’s decision on the grounds that the ALJ posed an “incomplete

or unclear hypothetical” to the VE. (Dkt. 18 at 5.) For the reasons that follow, this contention

does not warrant reversal.

       Plaintiff “bears the burden of proving that [s]he is disabled, and, consequently, [s]he is

responsible for producing evidence in support of [her] claim.” Ellison v. Barnhart, 355 F.3d 1272,

1276 (11th Cir. 2003). In particular, at step four, Plaintiff bears the burden of proving that she “is

not able to ‘perform [her] past kind of work, not that [s]he merely be unable to perform a specific

job [s]he held in the past.’” Rivera-Cruzada v. Comm’r of Soc. Sec., 741 F. App’x 737, 739 (11th

Cir. 2018) (quoting Jackson v. Bowen, 801 F.2d 1291, 1293 (11th Cir. 1986)). In this case, Plaintiff

challenges the ALJ’s finding that she can her past relevant work but Plaintiff points to no evidence

to establish that Plaintiff cannot perform her past relevant work, either as it was actually performed

or as it is performed in the national economy.

       Instead, Plaintiff challenges the hypothetical posed to the VE. However, “VE testimony is

not required in determining whether a claimant can perform her past relevant work.” Hennes v.

Comm’r of Soc. Sec. Admin., 130 F. App’x 343, 346 (11th Cir. 2005). Nonetheless, a VE “‘may

offer relevant evidence within his or her expertise or knowledge concerning the physical and

mental demands of a claimant’s past relevant work, either as the claimant actually performed it or

as generally performed in the national economy.’” Id. (quoting 20 C.F.R. §§ 404.1520(a)(4)(iv);

404.1520(f)); see also Simpson v. Comm’r of Soc. Sec., 423 F. App’x 882, 884 (11th Cir. 2005)

(“The ALJ may rely on a VE’s testimony regarding the physical and mental demands of the

claimant’s past work.”).




                                                 -5-
   Case 8:19-cv-01392-JSS Document 21 Filed 06/23/20 Page 6 of 7 PageID 697



       The testimony of a VE constitutes substantial evidence if the ALJ poses “a hypothetical

question which comprises all of the claimant’s impairments.” Wilson v. Barnhart, 284 F.3d 1219,

1227 (11th Cir. 2002). In this case, when asked a hypothetical containing Plaintiff’s RFC, the VE

testified that Plaintiff would be able to perform her past job of fast food worker. (Tr. 67.) In

challenging the hypothetical, Plaintiff does not argue that it failed to comprise all of Plaintiff’s

determined limitations, but instead argues that the hypothetical was “unclear and ambiguous.”

(Dkt. 18 at 7.)      Plaintiff argues that the ALJ’s finding that Plaintiff was limited to

“standing/walking for six hours” is unclear because it “could mean the person could both stand

and walk, six hours, meaning they could be on their feet for eight hours out of an eight-hour

workday.” (Dkt. 18 at 7.) However, the ALJ clarified any ambiguity in the hypothetical.

       At the hearing, Plaintiff’s attorney asked the ALJ to clarify and the ALJ responded that it

“would be a total of stand or walk for six hours, so yes, they could sit[,] stand[,] or walk for six

hours.” (Tr. 69.) When asked a second time, the ALJ stated that “it’s stand or walk for six hours.”

(Tr. 69.) And when asked a third time, the ALJ stated that she “was following along the definition

of light [work] as defined.” (Tr. 69.) Under the regulations, a job is in the category of “light work”

when “it requires a good deal of walking or standing, or when it involves sitting most of the time

. . . .” 20 C.F.R. § 404.1567(b). Social Security Ruling (“SSR”) 83-10 clarifies that “the full range

of light work requires standing or walking, off and on, for a total of approximately 6 hours of an

8-hour workday. Sitting may occur intermittently during the remaining time.” SSR 93-10

(S.S.A.), 1983 WL 31251.

       Thus, any ambiguity in the hypothetical posed to the VE was clarified by the ALJ at the

hearing. Notably, the VE did not find the hypothetical to be ambiguous and did not change her

testimony after the ALJ’s clarifications. Therefore, because the hypothetical posed to the VE



                                                -6-
   Case 8:19-cv-01392-JSS Document 21 Filed 06/23/20 Page 7 of 7 PageID 698



properly included all of Plaintiff’s limitations, the VE’s testimony constitutes substantial evidence

to support the ALJ’s finding that Plaintiff can perform her past relevant work as a fast food worker.

                                         CONCLUSION

       Accordingly, after due consideration and for the foregoing reasons, it is

       ORDERED:

       1. The decision of the Commissioner is AFFIRMED.

       2. The Clerk of Court is directed to enter final judgment in favor of the Commissioner

           and close the case.

       DONE and ORDERED in Tampa, Florida, on June 23, 2020.




Copies furnished to:
Counsel of Record




                                                -7-
